Citation Nr: 0506488	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1961 to October 1963.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision of the Winston-Salem, North Carolina Regional 
Office (RO).  In November 2004 the veteran testified at a 
Travel Board hearing at the RO before the undersigned.


FINDINGS OF FACT

1.  A head injury (concussion) in service was acute and 
resolved with no residual disability; it is not shown that 
the veteran currently has residuals of a head injury.

2.  A right hip injury in service was acute and resolved with 
no residual disability; it is not shown that the veteran 
currently has a right hip disability.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004). 

2.  Service connection for a right hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  Here, all 
pertinent mandates of the VCAA and implementing regulations 
appear met.  

Well-groundedness is not an issue; the claims were addressed 
on the merits.  The veteran was notified why his claims were 
denied in the September 2002 rating decision and in the July 
2003 statement of the case (SOC).  An April 2002 letter 
(before the September 2002 rating), in addition to 
specifically mentioning "VCAA," informed the veteran of his 
and VA's respective responsibilities in claims development, 
and what type of evidence he needed to prevail in his claims.  
The letter advised the veteran that he should submit 
additional evidence in support of his claims within 60 days, 
but added that evidence received within a year would be 
considered.  The July 2003 SOC also outlined pertinent VCAA 
provisions.  Everything submitted by the veteran to date has 
been accepted for the record, and considered.  

As to notice content, the letter of April 2002 advised the 
veteran what type of evidence, to include medical records 
showing current disability and nexus, was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The SOC, at page 
three, advised the veteran to "provide any evidence in [his] 
possession that pertains" to his claims.  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He has not identified any records 
outstanding pertinent to the matters at hand.  He has not 
been afforded a VA examination concerning his two instant 
disorders (head injury residuals and right hip disorder).  
However, 38 C.F.R. § 3.159(c)(4) states that VA will arrange 
for an examination if such is necessary to determine a claim, 
and that an examination is necessary if (summarized) (A)  
There is competent evidence of current disability or 
persistent or recurrent symptoms of a disability (emphasis 
added), (B)  Evidence establishes that the veteran suffered 
an event, injury or disease in service, (C)  Evidence 
indicates that the claimed disability may be related to the 
event, injury, or disease in service or to another service 
connected disability.  Here, there is no competent evidence 
of current disability or symptoms as to either head injury 
residuals or the right hip.  Likewise, there is nothing in 
the record relating any current disability to service, or a 
head or right hip injury therein.  Hence, a VA examination is 
not indicated.  

At his request at the November 2004 Travel Board hearing, the 
veteran was advised his claims would be held in abeyance 90 
days to allow him to submit evidence (private medical 
reports) pertinent to his claims.  The 90 day period has 
passed, and no records have been received, nor has the 
veteran identified such records, or sought VA assistance in 
obtaining such records.  The record is complete to the extent 
possible.  VA's notice and assistance duties, including those 
mandated by the VCAA, are met.  

Factual Basis

The veteran's service medical records show that clinical 
evaluation on service induction examination in November 1961 
was normal.  On August 1963 separation examination, it was 
noted that the veteran had received treatment at the 97th 
General Hospital for a brain concussion and a right hip 
injury sustained in a 1963 accident.  It was noted on 
separation examination that those injuries presented "no 
trouble now."  Clinical evaluation of the head and lower 
extremities was normal.  

VA outpatient treatment records from January 1999 to March 
2004 do not show complaint, treatment, or diagnosis 
pertaining to head injury residuals or to a right hip 
disability.  [Complaints (and a diagnosis) of tinnitus were 
noted in VA outpatient records dated in April and September 
1999, but were not attributed to a head injury in service, 
and a July 2004 rating decision denied service connection for 
tinnitus.]  

At the Travel Board hearing before the undersigned in 
November 2004, the veteran testified that both of the claimed 
disorders stemmed from an accident in service (either in 1962 
and 1963) when the personnel carrier he was driving was hit 
by a locomotive train in Germany.  He added that he was 
treated at the 97th General Hospital in Frankfort, Germany 
for head and right hip injuries.  He indicated that 
postservice he was first treated for residuals of the head 
and right hip injuries in service while he was working as a 
laborer with the General Labor Local Union 66, in Melville, 
New York.  He related that his right hip problems consisted 
essentially of pain and aching, and that his head injury 
residuals included headaches and ringing (tinnitus).  He was 
advised that the record would be held in abeyance 90 days to 
afford him the opportunity to obtain and submit for the 
record records of the treatment he received during his 
employment with the General Labor Local Union 66.  Such 
records have not been received, nor has the veteran requested 
additional time or VA assistance in obtaining them.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Head Injury Residuals

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the veteran is shown to have been treated for 
a brain concussion in service.  While records of that 
treatment are not associated with his service medical 
records, and apparently are unavailable, the absence of such 
records is not a critical factor in this matter.  On 
separation from service, it was noted that the veteran was 
having no trouble as a result of the injuries he sustained, 
and evaluation of his head was normal.  Furthermore, the 
medical evidence on file since the veteran's separation from 
service makes no mention of symptoms or a diagnosis of head 
injury residuals.  In the absence of proof of a present 
disability, there cannot be a valid claim [of service 
connection].  See also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The veteran was advised that to establish 
service connection for a claimed disability, he must show 
that he has such disability.  See April 2002 letter.  He has 
not submitted any evidence of symptoms attributed by 
competent evidence to, or a current diagnosis of, residuals 
of a head injury.  The threshold requirement for establishing 
entitlement to the benefit sought is not met.  Hence, this 
claim must be denied.



Right Hip Disorder

A right hip disorder has not been diagnosed.  The veteran was 
advised that to establish service connection, he must show 
that he has the claimed disability.  See April 2002 letter.  
While he was treated for a right hip injury in service, 
clinical evaluation of his lower extremities on service 
separation examination was normal, and he indicated he was 
having no troubles from the injuries treated.  Postservice 
medical records in the claims file do not show a right hip 
disability.  He has not submitted any medical evidence 
showing he has this claimed disability, nor has he identified 
any outstanding evidence of current right hip disability.  
Therefore, the threshold requirement for establishing 
entitlement to this benefit sought is not met.  See Hickson, 
Brammer, supra.  The preponderance of the evidence is against 
this claim.  Hence, it must be denied.


ORDER

Service connection for residuals of a head injury is denied.  

Service connection for a right hip disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


